                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


United States of America,                        Case No. 19-cr-0185(1) (SRN/KMM)

             Plaintiff,

v.                                               ORDER

Ronald Jermaine Jackson,

             Defendant.


      The above matter comes before the Court upon the Report and Recommendation of

United States Magistrate Judge Katherine M. Menendez dated December 5, 2019. No

objections have been filed to that Report and Recommendation in the time period

permitted.

      The Court, being duly advised in the premises, upon the Report and

Recommendation of the Magistrate Judge, and upon all of the files, records and

proceedings herein, now makes and enters the following Order.

      IT IS HEREBY ORDERED that Defendant Robald Jermaine Jackson’s Motion to

Suppress Unnecessarily Suggestive Show-Up Identification [Docket No. 53] is DENIED.



Dated: December 26, 2019                      s/Susan Richard Nelson
                                              SUSAN RICHARD NELSON
                                              United States District Judge
